Citation Nr: 0205287	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 1996 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in October 1975 denied 
the veteran's claim of entitlement to service connection for 
a low back disorder.  The veteran did not appeal that RO 
determination, which became final.  38 U.S.C.A. § 7105 (West 
1991).  The veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

During the pendency of the current appeal, the RO notified 
the veteran that his claim file, including his service 
medical records, had been misplaced and had not been found.  
In a case where the appellant's service medical records are 
presumably destroyed, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 
1 Vet. App. 365, 367 (1991).  (In the instant case, the 
veteran has submitted photocopies of some of his service 
medical records.)


FINDINGS OF FACT

1.  A rating decision in October 1975 denied entitlement to 
service connection for a low back disorder.

2.  Additional evidence received since October 1975 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.

3.  A current low back disorder is related to back injuries 
during the veteran's active service.

CONCLUSIONS OF LAW

1.  A rating decision in October 1975, which denied 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence submitted since October 1975 is new and 
material, and the claim of entitlement to service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2001).

3.  A low back disorder was incurred in service.  38 U.S.C.A. 
§§  1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA  §§ 1110, 1131 (West 1991 & Supp. 2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 1991).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107 (West Supp. 2001) has been met.

In the veteran's case, at the time of the prior final denial 
of his claim for service connection for a back disorder in 
October 1975, the evidence of record included his service 
medical records, postservice private treatment records, and a 
statement by a man who served in the United States Air Force 
with the veteran.

The service medical records contained an entry in August 1967 
that the veteran complained of low back pain since the pain 
started when he was bowling.  The impression was acute 
lumbosacral strain.  The Board notes that a rating decision 
dated in June 1971, which was presumably prepared by RO 
personnel who had access to the veteran's complete original 
service medical records, stated that the report of his 
discharge examination was negative for finding of a back 
disability.

In a lay statement received in September 1975, R. E. P., the 
service member, stated that he knew that, in the summer of 
1965, the veteran hurt his back during a training exercise and 
was treated and given medication at Womack Army Hospital, Fort 
Bragg, North Carolina.  R. E. P. also stated that, after he 
and the veteran were separated from service in 1968, he saw 
the veteran, who complained of having had back trouble since 
hurting his back in training.

The private treatment records showed that, in December 1970, 
after the veteran's back was evaluated, a diagnosis was 
rendered of herniated nucleus pulposus, L-4, 
L-5 on the right.  The records also showed that, in January 
1971, the veteran underwent low back surgery, which consisted 
of a hemilaminectomy with exploration of the L-5 and S-1 nerve 
roots.  The records also showed that the veteran's first back 
surgery was followed by continuing treatment for a back 
disorder.

The additional evidence added to the record since October 1975 
includes statements by the veteran and private treatment 
records and reports.

The veteran has stated that he experienced back pain after 
such pain, which first occurred in May 1965, recurred in 
August 1967 while he was on active duty.  He has contended 
that the back disorder for which surgery was required in 
January 1971 was related to back injuries while he was on 
active duty.  He contends that his current low back disability 
is related to the injuries in service.

Extensive treatment records dated from the early 1980s to the 
late 1990s show a chronic low back disorder.  In November 
1994, the veteran underwent surgery at a private hospital 
which involved an anterior fusion at L4-5 and L5-S1.

The additional evidence contains the opinions of 2 physicians 
as to the etiology of the veteran's current low back disorder.  
In April 2000, J. R. J., MD, stated an opinion that an injury 
to the veteran's back in service in 1965 precipitated another 
back injury in August 1967 and that there was a reasonable 
degree of medical certainty that his back condition, which had 
necessitated 5 major back surgeries, could have been a direct 
result of the back injury in August 1967.

In May 2000, R. A. B., MD, reported that he had reviewed the 
statement by R. E. P., the veteran's fellow service member, 
and the service medical record entry of August 5, 1967.  He 
noted that the service medical record entry in August 1967 did 
not show that an examination or any diagnostic studies were 
performed at that time.  He noted further that the veteran had 
continued to have low back pain since service and had had 
multiple surgeries.  Dr. R. A. B. stated, "It is my belief, 
reviewing what is available, that [the veteran's] continuing 
back pain is related to his problem which developed while he 
was in the U.S. Air Force service circa 1965-1967."

The Board finds that the opinions of Dr. J. R. J. and Dr. R. 
A. B. are new and are so significant that they must be 
considered to fairly decide the merits of the veteran's claim 
for service connection for a low back disorder.  The Board 
finds that the opinions of those 2 physicians constitute new 
and material evidence sufficient to reopen the veteran's 
claim.

The Board notes that, on November 9, 2000, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA, which 
is necessary to substantiate the claim.  In the instant case, 
the Board finds that VA has complied with the requirements of 
the statute.  The veteran has not identified any available 
evidence which may be pertinent to his claim which the RO has 
not obtained and considered.  The RO notified the veteran of 
the requirements in law to establish service connection for a 
disability claimed to have been incurred during active 
service. The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and the notice provisions of the VCAA have 
been complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

As noted above, in this case, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Considering the 
evidence of record on the merits, the Board finds that the 
veteran did sustain 2 back injuries during his period of 
active service.  One physician has offered an opinion that 
the veteran's current low back disorder may be related to the 
inservice injuries.  Another physician, who had reviewed the 
lay statement concerning a back injury in 1965 and the August 
1967 service medical record entry, stated in more definite 
terms his opinion that the veteran's current back disorder is 
related to the inservice injuries.  His opinion is not 
contradicted by any evidence of record.  The Board, 
therefore, finds that, with resolution of reasonable doubt in 
the veteran's favor, a current low back disability is the 
result of injuries during the veteran's active service.  
Consequently, entitlement to service connection for a low 
back disorder is established.  38 USCA  §§ 1110, 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2001).      


ORDER

Service connection is granted for a low back disorder.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

